Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 1 of 39




        EXHIBIT B
Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 2 of 39




   EXHIBIT B-1
9/30/2019                               Office of1-3
                 Case 4:19-cv-03779 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 10/01/19         in Burgess
                                                                                       TXSD Page 3 of 39

  HCDistrictclerk.com                GARZA, MICAELA vs. STATE FARM LLOYDS                                                  9/30/2019
                                     Cause: 201960004   CDI: 7   Court: 165

  DOCUMENTS
  Number            Document                                                                            Post Date              Pgs
                                                                                                        Jdgm
  87358456          Defendant's Original Answer                                                               09/30/2019       5
  86909668          Civil Process Pick-Up Form                                                                08/28/2019       1
  86824235          PLAINTIFF'S ORIGINAL PETITION, REQUEST FOR DISCLOSURES, REQUEST                           08/26/2019       29
                    FOR PRODUCTION. INTERROGATORIES, REQUEST FOR ADMISSIONS AND
                    JURY DEMAND




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=TMiLGbZliQ+sO11Ru5OigV6O0G//7Va73jiQTZIxjzEAiBSCc4cT0Y/obGQx…   1/1
Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 4 of 39




   EXHIBIT B-2
     Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 5 of 39                            8/25/2019 9:30 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 36253270
                            2019-60004 / Court: 165                                                        By: Joshua Hall
                                                                                              Filed: 8/26/201912:00AM



                                   CAUSE NO. - - - - - -

Micaela Garza,                                §             IN THE DISTRICT COURT OF
                                              §
                       Plaintiff              §
                                              §




                                                                              k
v.                                            §




                                                                           ler
                                              §                  HARRISCOUNTY,TEXAS




                                                                        tC
State Farm Lloyds                             §
                                              §




                                                                    ric
                       Defendant              §




                                                                 ist
                                              §
                                                               - - - JUDICIAL          DISTRICT




                                                              sD
                                              §




                                                            es
     PLAINTIFF'S ORIGINAL PETITION, REQUEST FOR DISCLOSURES,
REQUEST FOR PRODUCTION, INTERROGATORIES, REQUEST FOR ADMISSIONS



                                                        rg
                        AND JURY DEMAND
                                                       Bu
TO THE HONORABLE JUDGE OF SAID COURT:
                                                       n
                                              ily

       COMES NOW PLAINTIFF Micaela Garza ("Plaintiff') and files this Original Petition
                                            ar
                                          M




against State Farm Lloyds ("Defendant") and, in support thereof, would respectfully show the
                                      of




Court the following:
                                    e
                                   ffic




                                                  I.
                              O




                          DISCOVERY CONTROL PLAN AND MONETARY RELIEF
                            y
                         op




       1.      Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 190.3.
                       C




       2.      Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000.00,
                 ial
              fic




including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney's
            of
       Un




fees. Tex. R. Civ. P. 47(c)(4).

                                               II.
                                     CONDITIONS PRECEDENT




                                                                                                        1
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 6 of 39



       3.      Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedent to

recovery have been performed or have occurred.

                                                  III.
                                PARTIES, JURISDICTION AND VENUE




                                                                                 k
                                                                              ler
                                            A.     PARTIES.




                                                                           tC
       4.      Plaintiff Micaela Garza is a Texas resident(s), who resides at 710 John Albert,




                                                                       ric
Harris County, Houston, TX 77076.




                                                                    ist
                                                                 sD
       5.      Defendant State Farm Lloyds is an insurance company doing business in the State




                                                              es
of Texas, which may be served through Corporation Service Company at 211 E 7th St. Suite 620




                                                           rg
Austin, TX 78701-3218. As it relates to the event giving rise to this Petition, Plaintiff invokes
                                                         Bu
the right to institute this suit against any entity that was conducting business using the assumed
                                                     n
                                                  ily

or common name of State Farm Lloyds. Pursuant to Tex. R. Civ. P. 28, Plaintiff moves the
                                                 ar
                                            M




Court to order Defendant to substitute its true name if different from the name stated herein.
                                      of




                                       B.        JURISDICTION.
                                    e
                                ffic




       6.      The Court has subject matter jurisdiction over this cause of action because it
                            O




involves an amount in controversy in excess of the minimum jurisdictional limits of the Court.
                          y
                       op




       7.      The Court has both general and specific personal jurisdiction over Defendant.
                    C
                 ial




The Court has general jurisdiction over Defendant, as Defendant has sufficient minimum
              fic




contacts with and within this State and has purposefully availed itself of the privilege of
            of
       Un




conducting activities within this State, thus invoking the benefits, protections, and obligations of

this State's laws. Defendant's contacts with this State, which are continuous and systematic,

include doing business in Texas, selling and delivering insurance products in Texas, entering into

contracts for insurance in Texas with Texas residents, insuring property located in Texas,


                                                                                                  2
     Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 7 of 39



underwriting insurance policies in Texas, accepting policy premiums in Texas and adjusting

insurance claims in Texas.      This activity was not the unilateral activity of another party or a

third person.

        8.      Defendant's contacts with Texas, relied upon by Plaintiff, were purposeful and




                                                                                 k
                                                                              ler
were not random, fortuitous, or attenuated, and are thus subject to the jurisdiction of this State in




                                                                           tC
suits based on its activities. The Court has jurisdiction over Defendant because: (1) Defendant




                                                                       ric
                                                                    ist
purposefully availed itself of the benefits of conducting activities in Texas, and (2) the cause of




                                                                 sD
action arises from or relates to those contacts or activities.




                                                                 es
        9.      The Court has specific jurisdiction over this matter as it involved the execution,



                                                              rg
                                                       Bu
performance, and breach of a Texas insurance contract with Plaintiff, who is a Texas resident,
                                                     n
with regards to an insured risk and/or property located in Texas. As a matter of law, Defendant
                                                  ily
                                                 ar


conducted business in this State because, without limitation, Defendant conducted the business
                                           M




of insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or
                                        of
                                     e




Insurance Code, in whole or in part in this State, against Plaintiff in Harris County, Texas.
                                 ffic




Defendant has sufficient and/or minimum contacts with this State, and thus Plaintiff
                           y  O




affirmatively assert the Court's exercise of jurisdiction over Defendant comports with
                        op
                     C




"traditional notions of fair play and substantial justice."
                   ial




                                            C.      VENUE.
                fic
              of




        10.     Venue is proper in Harris County because all or a substantial part of the events or
        Un




omissions giving rise to the claim occurred in Harris County. Tex. Civ. Prac. & Rem. Code §

15.002(a)(l). The property subject to this dispute and which is owned by Plaintiff is located in

Harris County. The insurance policy insuring the property was executed in Harris County. The




                                                                                                   3
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 8 of 39



damage to the property resulted from an event or occurrence in Harris County. The resulting

insurance claim that was made by Plaintiff, the property inspection performed by Defendant, and

the denial and/or underpayment of the insurance claim by Defendant occurred in Harris County.

                                                 IV.




                                                                                k
                                                                             ler
                                       FACTUAL BACKGROUND




                                                                          tC
         11.   Micaela Garza is a named insured under a property insurance policy issued by




                                                                      ric
State Farm Lloyds. The policy number is     *** 1702.




                                                                   ist
                                                                sD
         12.   On August 28, 2017, Hurricane Harvey hit the Texas coast, which included Harris




                                                               es
County. This resulted in roof and interior damage to Plaintiffs home. Specifically, the storm tore




                                                          rg
multiple shingles, causing water to enter into the house. As a result, the water stained the ceiling.
                                                        Bu
Thereafter, Plaintiff filed a claim on her insurance policy.
                                                   n
                                                ily

         13.   Plaintiff asserts that Defendant improperly denied and/or underpaid the claim.
                                             ar
                                          M




         14.   Plaintiff asserts that Defendant conducted a substandard investigation and
                                       of




inspection of the property, prepared a report, which did not include all of the damages that were
                                    e
                                ffic




observed during the inspection, and undervalued the damages observed during the inspection.
                             O




         15.   Defendant performed an outcome-oriented investigation of Plaintiff's claim.
                           y
                        op




Defendant's (improper) claims handling included Defendant's biased claims adjustment, and an
                     C
                  ial




unfair and inequitable evaluation of Plaintiff's losses on the property. In addition, Defendant's
               fic




claims handling included both an unreasonable investigation and underpayment of Plaintiff's
               of
         Un




claim.

                                                 V.
                             CAUSES OF ACTION AND ATTORNEY'S FEES


         16.   Plaintiff incorporates the foregoing for all purposes.



                                                                                                    4
     Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 9 of 39



       A.      BREACH OF CONTRACT


        17.    Plaintiff and Defendant entered into an insurance contract. Defendant breached

this contract by, without limitation, inadequately and/or improperly investigating Plaintiff's

insurance claim,    wrongfully denying and/or underpaying the claim.           Defendant damaged




                                                                                   k
                                                                                ler
Plaintiff through its actions and/or inactions described herein.




                                                                             tC
       B.      PROMPT PAYMENT OF CLAIMS STATUTE




                                                                         ric
                                                                      ist
        18.    Defendant's failure to pay for Plaintiff's losses and/ or to follow the statutory time




                                                                   sD
guidelines for accepting or denying coverage constitutes a violation of Section 542.001 et seq. of




                                                             es
the Texas Insurance Code, including without limitation§§ 542.055-.058.



                                                          rg
        19.                                           Bu
               In addition to Plaintiff's claim for damages, Defendant's violation of the Tex.
                                                   n
Insurance Code entitles Plaintiff to penalties, interest and attorney's fees as set forth in Section
                                                ily
                                             ar


542.060 of the Texas Insurance Code.
                                            M




       C.      BAD FAITH
                                       of
                                    e




       20.     Defendant is an insurance company and insured Plaintiff's property. Defendant is
                                ffic




required to comply with Chapter 541 of the Texas Insurance Code.
                           y O




       21.     Defendant violated Section 541.051 of the Texas Insurance Code by, without
                        op
                     C




limitation, making statements misrepresenting the terms and/or benefits of the policy.
                 ial




       22.     Defendant also violated Section 541.060 by, without limitation:
              fic
              of




               a.      Misrepresenting to Plaintiff a material fact or policy provision relating to
       Un




                       coverage at issue;




                                                                                                   5
     Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 10 of 39



                  b.       Failing to attempt in good faith to effectuate a prompt, fair, and equitable

                           settlement of a claim with respect to which the insurer's liability had

                           become reasonably clear;

                      c.   Failing to promptly provide to Plaintiff a reasonable explanation of the




                                                                                     k
                                                                                  ler
                           basis in the policy, in relation to the facts or applicable law, for the




                                                                               tC
                           insurer's denial of a claim or offer of a compromised settlement of a claim;




                                                                           ric
                                                                        ist
                      d.   Failing within a reasonable time to affirm or deny coverage of a claim to




                                                                     sD
                           Plaintiff or submit a reservation of rights to Plaintiff; and/or




                                                                 es
                  e.       Refusing to pay the claim without conducting a reasonable investigation



                                                              rg
                           with respect to the claim;     Bu
                                                        n
         23.      Defendant violated Section 541.061 by, without limitation:
                                                    ily
                                                 ar


                  a.       Making an untrue statement of material fact;
                                              M




                  b.       Failing to state a material fact necessary to make other statements made
                                           of
                                        e




                           not misleading considering the circumstances under which the statements
                                    ffic




                           were made;
                              y  O




                      c.   Making a statement in a manner that would mislead a reasonably prudent
                           op
                           C




                           person to a false conclusion of a material fact;
                    ial




                      d.   Making a material misstatement of law; and/or
                 fic
               of




                  e.       Failing to disclose a matter required by law to be disclosed.
         Un




         24.      Defendant knowingly committed the acts complained of As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section

54 l. l 52(a)-(b ).



                                                                                                      6
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 11 of 39



          D.    Additional Claims & Damages.

          25.   Plaintiff also seeks to recover damages and/or actual damages "caused by"

Defendant's Insurance Code violations.      This includes, without limitation, damages resulting

from Defendant's delay in payment, resulting from Defendant's unreasonable investigation.




                                                                               k
                                                                            ler
This includes, without limitation, costs for temporary repairs, additional property damage to




                                                                         tC
Plaintiff's home during the pendency of the claims process and this litigation, costs associated




                                                                     ric
                                                                  ist
with appraisal costs or sums related to pre-appraisal damage assessments.




                                                               sD
          26.   Plaintiff also seeks damages to compensate Plaintiff for the tangible and




                                                            es
intangible consequences, suffering, stress and mental anguish of having to live with an



                                                         rg
unrepaired home for months.                           Bu
                                                  n
          E.    ATTORNEY' s FEES
                                               ily
                                             ar


          27.   Plaintiff engaged the undersigned attorneys to prosecute this lawsuit against
                                         M




Defendant and agreed to pay reasonable attorney's fees and expenses through trial and any
                                       of
                                    e




appeal.
                                ffic




          28.   Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas
                           y O




Civil Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents
                        op
                     C




Plaintiff presented the claim to Defendant, and Defendant did not tender the just amount owed
                   ial




before the expiration of the 30th day after the claim was presented.
                fic
                of




          29.   Plaintiff further prays that she be awarded all reasonable attorney's fees incurred
          Un




in prosecuting her causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                                VI.
                                       DISCOVERY REQUESTS



                                                                                                 7
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 12 of 39



        30.    Pursuant to Tex. R. Civ. P. 194, 195, 196, 197 & 198, and in accordance with the

instructions stated therein, Plaintiff requests that Defendant respond to the attached Request for

Disclosures, Request for Production, Interrogatories, and Request for Admissions within fifty

(50) days of its receipt of the same. See Exhibit A, attached hereto.




                                                                                  k
                                                                               ler
                                                 VII.




                                                                            tC
                                   TEX.   R. CIV. P. 193.7   NOTICE.




                                                                        ric
        31.    Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby notifies all parties and




                                                                     ist
                                                                  sD
counsel of record that Plaintiff may introduce into evidence at the time of trial or pre-trial, those




                                                               es
documents produced by all parties in response to requests for production and/or requests for




                                                             rg
disclosure in this matter.
                                                         Bu
                                                 VIII.
                                                     n
                                                 ily

                                             JURY DEMAND
                                               ar



        32.    Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has
                                           M
                                       of




tendered the appropriate fee.
                                     e
                                 ffic




                                                  IX.
                                               PRAYER
                           y O




        33.    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be
                        op
                     C




cited to appear and answer herein, and that, after due process of law, Plaintiff have judgment
                 ial




against Defendant for actual damages, together with exemplary damages, statutory damages,
              fic
              of




treble damages, statutory interest, pre-judgment interest, post-judgment interest, attorney's fees,
        Un




costs of suit, and for all such other and further relief, both general and special, in law and in

equity, to which Plaintiff may be justly entitled.




                                                                                                   8
Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 13 of 39




                                      Respectfully submitted,

                                      LAW OFFICES OF MANUEL SOLIS, PC
                                      6657 Navigation Blvd.
                                      Houston, TX 77011
                                      Phone: (713) 277-7838




                                                               k
                                      Fax: (281) 377-3924




                                                            ler
                                                         tC
                                      By:/s/ Stephen R. Walker
                                      Stephen R. Walker




                                                     ric
                                      Texas Bar No. 24034729




                                                  ist
                                      Email: swalker@manuelsolis.com
                                      Gregory J. Finney




                                               sD
                                      Texas Bar No. 24044430
                                      Email: gfinney@manuelsolis.com




                                            es
                                      Juan A Solis



                                         rg
                                      Texas Bar No. 24103040
                                      Bu
                                      Email: jusolis@manuelsolis.com
                                    n
                                      ATTORNEYS FOR PLAINTIFF
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                                                                          9
     Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 14 of 39



                                           EXHIBIT A


            PLAINTIFF'S REQUEST FOR DISCLOSURES TO DEFENDANT

1.      Pursuant to Tex. R. Civ. P. 194 & 195, Plaintiff serves her Request for Disclosures upon
Defendant. Plaintiff requests that Defendant provide the information or material described in
Rules 194.2(a) through (1) and 195. Defendant's responses to the same are due within 50 days of




                                                                               k
                                                                            ler
the service of this request.




                                                                         tC
PLAINTIFF'S REQUEST FOR PRODUCTION, INTERROGATORIES AND REQUEST
                  FOR ADMISSIONS TO DEFENDANT




                                                                     ric
                                                                  ist
2.      Pursuant to Tex. R. Civ. P. 196, 197 and 198, Plaintiff serves her Request for Production,




                                                               sD
Interrogatories and Request for Admissions upon Defendant. Defendant's responses to the same
are due within 50 days of the service of these requests.




                                                            es
                                         DEFINITIONS



                                                         rg
3.                                                   Bu
       The following terms are defined and used in these requests as follows:
                                                  n
4.     "Plaintiff', "Plaintiff(s)" means Micaela Garza, and all representatives acting or
                                               ily

purporting to act on their behalf with respect to any matter inquired about in these discovery
                                             ar


requests.
                                         M




5.     "Defendant", "Defendant(s)" means State Farm Lloyds, and all representatives,
                                      of




purporting to act on its behalf with respect to any matter inquired about in these discovery
                                    e




requests.
                                ffic




6.     "You" or "Your" or "Yours" or "Yourself' means State Farm Lloyds, and all
                            O




representatives acting or purporting to act on your behalf with respect to any matter inquired
                          y




about in these discovery requests.
                       op
                    C




7.      The term "person" or "individual" or "entity" means and includes, without limitation,
                 ial




every natural person, association, firm, partnership, corporation, board, committee, agency,
commission, legal entity of any form or type, and every other organization or entity, whether
              fic




public or private.
           of
       Un




8.     The singular and masculine form of any noun or pronoun includes the plural, the
feminine, and the neutral.

9.     "Statement" includes any written or graphic statement signed or otherwise adopted or
approved by the person making it, and any stenographic, mechanical, electronic or other
recording or transcription thereof which is a substantially verbatim recital of an oral statement by
the person making it and contemporaneously recorded. This includes any "Witness Statement."
See Tex. R. Civ. P. 192.3(h)

                                                                                                 10
      Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 15 of 39




10.     "Document" or "Documents and Materials" includes, but is not limited to, the originals
and all copies of written, reported, recorded or graphic matter however produced or reproduced,
which is now or was at any time in the possession, custody, or control of the producing party, the
party's attorneys, accountants, or any of their agents, including but not limited to, all papers,
books, accounts, drawings, graphs, charts, photographs, electronic or videotape recordings, and
any other data compilations from which information can be obtained and translated, if necessary,




                                                                              k
by the person from whom production is sought, into reasonably usable form, or all of the




                                                                           ler
foregoing upon which notations and writings have been made and which do not appear on the




                                                                        tC
original.




                                                                    ric
11.     "Identify" when referring:




                                                                 ist
           a. to a person, means to state his or her full name, present or last known business or




                                                              sD
              residential address, e-mail address and phone number;
           b. to a public or private corporation, partnership, association, or organization, or a




                                                           es
              governmental agency, means to state its full name, present or last known business



                                                        rg
              address, e-mail address, and phone number;
                                                    Bu
           c. to a statement, means to identify who made it, who took or recorded it, and all
              persons, if any, present during the making thereof; to state when, where, and how
                                                 n
              it was taken or recorded; and to identify who was present or had last known
                                               ily

              possession, custody, or control thereof;
                                            ar


           d. to a document, means to give a reasonably detailed description thereof, including,
                                        M




              if applicable, when, where, and how it was made; to identify who made it; and to
              identify who was present or had last known possession, custody or control
                                      of




              thereof; and,
                                     e




           e. to any other tangible thing, means to give a reasonably detailed description
                               ffic




              thereof, including, if applicable, when, where, and how it was made; to identify
              who made it; and to identify whom has present or had last known possession,
                            O




              custody or control thereof.
                          y
                       op




12.      The phrases "relating", "relating to", "all documents relating to", "all documents
                    C




related to", and "all other documents relating to" (along with all similar phrases) mean and
include all documents that relate in any way to the subject matter in question and/or the subject
                 ial




matter of the specific request, including, without limitation, all documents that contain, record,
              fic




reflect, summarize, evaluate, comment upon, or discuss that subject matter or that in any manner
           of




state the background of, or were the basis for, or that relate to, record, evaluate, comment upon,
        Un




or were referred to, relied upon, utilized, generated, transmitted, or received in arriving at
conclusion(s), opinion(s), estimate(s), position(s), decision(s), belief(s), or assertion(s)
concerning the subject matter in question.

13.     "Communication" refers to any transm1ss1on of information, including without
limitation correspondence, documents, reports, telephone calls, e-mail, text messages, private
messages, or conversations.


                                                                                               11
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 16 of 39



14.    "Demand" or "Legal Demand" or "Demand Letter" refers to any demand or notice of
claim sent to you by Plaintiff's counsel on or about August 23, 2019.

15.     "Lawsuit" means the lawsuit styled captioned above in the "Petition" filed in the
Judicial District Courts of Harris County, Texas.

16.      "Petition" refers to the Original Petition along with all amendments and supplements




                                                                            k
thereto.




                                                                         ler
                                                                      tC
17.     "Cause" or "Matter" are generic references encompassing any one or all the following:
the Claim, Demand, Claim-related dispute, Lawsuit, and Petition.




                                                                  ric
                                                               ist
18.    "Damage(s)" or "Loss(es)" or "Property Damage(s)" is the property damage(s)
sustained by the Subject Property made the basis of the Claim, the denial of which is made the




                                                            sD
basis of the Lawsuit. This term includes "Other damages."




                                                         es
19.    "Other Damages" means debris removal, temporary repairs, tree and shrub removal,



                                                      rg
personal property removal and storage, loss of use and additional living expenses.

20.
                                                  Bu
       "Insured Location" or "Subject Property" shall mean and refer to real property located
                                                n
at 710 John Albert Houston, TX 77076. Insofar as the Claim relates to damage to "Other
                                             ily

Property" not physically located at this address, but still covered by the Policy, include such
                                          ar


property as being part of the "Subject Property."
                                       M




21.    "Dwelling" or "Residence" means the dwelling located at the Insured Location at the
                                     of




time of the Event.
                                  e
                              ffic




22.    "Commercial Structure(s)" are insured commercial building(s) or structures at the
Insured Location.
                         y O




23.    "Other Structures" means any insured structures located at the Insured Location during
                      op




the Event that are set apart from the Residence (or) Commercial Structure by a clear space,
                   C




including those connected only by a fence, utility line, or similar connection.
                ial




24.    "Personal Property" means any or all of the personal property and business personal
             fic




property that is the subject of the claims made against Defendant(s) in this Lawsuit.
           of
       Un




25.    "Other Property" means any other type of insured property or chattel property made the
basis of the Claim, whether or not located at the insured location.

26.    "Date of Loss" or (as abbreviated) "DOL," is August 25, 2017 and/or the date the
insured property was damaged.

27.   The "Relevant Time Frame," or "Relevant Period" (unless otherwise specified) is from
August 25, 2017 through the present. If a different period and/or time frame is relevant to a

                                                                                            12
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 17 of 39



particular request, that request will say so. If it does, follow the time frame specified.

28.     "Policy" is policy number State Farm Lloyds Policy No. xxxxl 702 and/or all relevant
policies of insurance purchased from, and issued by you as to the Subject Property. If more than
one insurance policy is applicable and/or relevant to the Claim and Lawsuit, then the term Policy
as used below refers to all such Policies.




                                                                                 k
29.    "Policy Period" is the effective date of the Policy, i.e., the Policy inception date, and




                                                                              ler
termination date, for the Policy in place during the Date of Loss.




                                                                           tC
30.     "Declarations" or "Declarations Page" which is sometimes referred to informally




                                                                       ric
and/or in abbreviated form as the "Dec Page," is normally the front page (or pages) of a policy




                                                                    ist
that specifies the named insured, address, policy period, location of premises, policy limits, and
other key information that varies from insured to insured.




                                                                 sD
31.     "Claim" is the claim for Property Damage lodged by Plaintiff(s) for the Event, i.e., the




                                                             es
Plaintiff's claim for damage reported to you. Depending on context or matter facts, this may also



                                                          rg
encompass the Demand Letter sent by Plaintiff's counsel.

32.
                                                      Bu
        "Other Claim(s)" means other claims for property damage other covered loss, including
                                                    n
prior claims made by Plaintiff(s) relative to the Subject Property, which does not include or
                                                 ily

encompass the Claim and/or the allegations made the basis of the Lawsuit.
                                              ar
                                          M




33.     "Claim number" is and/or shall refer to the number assigned by you to Plaintiff's Claim,
specifically 53-5239-K0I.
                                        of
                                     e




34.    The "Event" is Hurricane Harvey which occurred in and around Harris County, TX on
                                 ffic




August 25, 2017.
                             O




35.     "Handle" or "Handled" or "Handling" means claims act1v1ty including without
                           y




limitation, adjusting, supervision, estimating, settling along with all activity related to your
                        op




receipt, adjustment and settling or denying the Claim.
                     C




36.    "Claim File" is all paper and electronic records and information obtained, kept and/or
                 ial




maintained by you or on your behalf, which relates to the Claim(s) submitted by Plaintiff(s) for
              fic




the Loss. This includes, without limitation:
            of
       Un




           a. Correspondence or records of communication with Plaintiff(s) and any person
              related to the Claim. It includes all Claim(s) handling information, Claim(s)
              adjustment, internal Claim notes, recording(s), annotations, inspections,
              inspection reports, field notes, and communications with inspectors or adjusters,
              request for information to and from any person or entity, which relate to the
              Claim.
           b. All information, which you received, reviewed, cross-referenced, relied upon
              relative to your handling and disposition of the Claim. This includes all

                                                                                               13
      Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 18 of 39



              references to any internal deadlines and your set for yourself.
           c. All other claim or underwriting file(s), for any other and/or previous loss claim
              made by the Plaintiff(s) relative to the Subject Property, used as part of your
              evaluation, adjustment, denial, or payment regarding the Claim. This includes the
              claim file for these others claims inclusive of all documents, reports, photographs,
              and files of all inspection of the Subject Property, inspection reports of any kind,
              and all estimates of damage.




                                                                                k
           d. Insofar as the "Claim File" includes claim-handling guideline(s) promulgated by




                                                                             ler
              you, and/or the Claim File makes any implicit or explicit reference to such




                                                                          tC
              guideline(s), include your production such guideline(s) along with the claim file
              unless otherwise produced in response to another request.




                                                                      ric
           e. Insofar as you produce any guideline separately, you must produce or identify




                                                                   ist
              information, which connect and/or identify the connection between the claim file
              reference and the guideline, which you separately produced.




                                                                sD
37.     "Underwriting File", means documents or information you (and for the purpose of this




                                                            es
definition, your underwriters and/or underwriting department) reviewed as part of your process



                                                         rg
of determining whether to insure the Subject Property, including your evaluation of risk and/or
                                                      Bu
acceptable risk and the rate you charged for the relevant risk Policy. This includes your
inspection of the Subject Property anything, which you reviewed as part of our underwriting
                                                   n
process. It also includes any correspondence and documents exchanged between you, your agent
                                                ily

or any independent agent and your underwriter(s) and/or underwriting department, including
                                             ar


without limitation questions and answers exchanged between any agent and underwriter(s)
                                          M




regarding the Subject Property relating to insuring and/or binding the policy for the relevant
Policy Period or preceding policy period.
                                       of
                                    e




38.     "Reserve(s)" money set aside or "reserved" to meet future payments associated with the
                                ffic




Claim (or claims related to the Event) incurred but not yet settled at as of the date such reserve(s)
is/are set. This includes initial reserves and all amendments or revisions to reserves made over
                             O




time.
                           y
                        op




39.     "Third Party" means persons or entities other than the parties and their employees.
                    C




40.     "Insurance Agent" means the person and/or entity that sold the Policy to Plaintiff. This
                 ial




definition includes any independent insurance agent.
              fic
           of




41.     "Covered Peril" is a damage risk or cause of loss covered by the Policy.
        Un




42.    All definitions should be given their common sense meaning and/or be construed as
broadly as possible. If you do not understand a definition, or if you believe a definition precludes
you response to discovery request absent further clarification, it is incumbent on you to clarify
the definition versus objecting to same and using any such objection as the putative basis for
refusing to respond and/or produce documents. Likewise, if a particular definition does not
apply to you / your company, explain this in your response. By way of hypothetical example, if
your company does not create declaration pages, explain this in your response, or identify the

                                                                                                  14
      Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 19 of 39



document, which carries a different name, but you (believe) serves the same or similar purpose.

                                        INSTRUCTIONS

43.    You have the duty to supplement under the rules. Pursuant to Tex. R. Civ. P. 193.5, you
are under an affirmative duty to supplement your responses to all discovery requests with
information that you may acquire after filing your written response, if such information makes it




                                                                                k
known to you that your previous response was incorrect or incomplete when made, or, if the




                                                                             ler
answer though correct and complete when made, is no longer true and complete and




                                                                          tC
circumstances are such that a failure to amend would be in substance misleading. you are hereby
requested to agree to so supplement any of your written responses to these discovery requests,




                                                                      ric
and in the absence of any written objection to this request, it will be presumed that you have




                                                                   ist
agreed to do so.




                                                                sD
44.    If you are withholding information pursuant to any privilege, produce a withholding
statement and/or privilege log as specified in Tex. R. Civ. P. 193.3.




                                                            es
                                                          rg
45.     Pursuant to Tex. R. Civ. P. 215, if you fail to comply with proper discovery requests, the
                                                      Bu
Court may make such orders in regard to the failure as are just, including among others, an order
requiring you or your attorney, or both, to pay reasonable expenses, including attorney's fees,
                                                   n
caused by the failure. This includes timely responses to all requests. you are on notice that
                                                ily

needless delays, improper and/or spurious objections will increase litigation fees and costs.
                                             ar


Plaintiff(s) will seek fees and costs for unnecessary delays.
                                          M




46.     Plaintiff(s) will agree to a reasonable protective order, which complies with the rules.
                                       of
                                    e




           a. Do not respond to these requests, withholding production, pending the entry of a
                                ffic




              court-ordered protective order. As stated herein, Plaintiff will agree to reasonable
              extensions of time and a pre-agreed order on protection.
                             O




           b. However, you must provide for and obtain an agreement on a protective order
                           y




              first. After such agreement is reached, Plaintiff(s) will agree to abide by the
                        op




              proposed protective order/confidentiality agreement pending court signature
                     C




              and/or entry.
           c. Plaintiff(s) will agree to a protective order that 1) encompasses protection for
                 ial




              information which is genuinely confidential, proprietary and/or private, 2)
              fic




              excludes protection for documents for which confidentiality has been waived, 3)
            of




              complies with the Tex. R. Civ. P., and the local rules of court, 4) does not require
              document(s) to be filed "under seal" simply because you marked them
        Un




              "confidential."
           d. As to filing documents under "seal," any agreement will include a requirement
              that the proponent of any document's purported confidentially, which would
              require document(s) be filed "under seal," must obtain a signed court order
              requiring such documents be filed under seal within 60 days of marking or
              producing marked documents as confidential. Otherwise, this filing requirement
              (will be) waived along with confidentiality of the documents for filling and/or use

                                                                                                   15
      Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 20 of 39



              in any proceeding.
           e. Plaintiff(s) will not agree to any order which would also require documents be
              submitted under seal and/or for in-camera inspection, which also prevents such
              documents from being made part of the official record of the matter during the
              pendency of such determination. Likewise, the confidentiality agreement will
              also include a stipulation that any motion, or filing which would cause any
              document, on a temporary basis or otherwise, to not be made part of, or included




                                                                              k
              in the Court's official record and/or record on appeal voids the confidentiality




                                                                           ler
              agreement.




                                                                        tC
47.    Plaintiff(s) seeks Discovery of Electronically Stored Information ("ESI"). In




                                                                    ric
accordance with Tex. R. Civ. P. 196.4, Plaintiff(s) hereby request(s) that all ESI and




                                                                 ist
responsive data or information that exists in electronic or magnetic form be produced in
the TIFF (or other format specified below).




                                                              sD
48.     Plaintiff(s) seeks a conference regarding production of ESI documents as set forth




                                                           es
below. Plaintiff(s) agree(s) to collaborate on an agreed method for producing ESI, which



                                                        rg
avoids undue burden and expense. See In re Weekley Homes, L.P., 295 S.W.3d 309 (Tex.
                                                     Bu
2009). Plaintiff(s) will entertain (other) methods of production, other than those specified
below, which preserve native document format, information, and metadata. This includes
                                                  n
Plaintiff's willingness to consider and reasonably adopt previously utilized and/or prior
                                               ily

court-adopted protocols within the relevant jurisdiction. This may include through prior
                                            ar


agreement, a tiered production process, which does not (initially) involve this protocol, but
                                         M




which includes later supplementation utilizing the protocol. On request, Plaintiff(s) will
agree to a reasonable extension(s) and/or accommodations to facilitate the production of
                                      of




ESI in order to avoid (any) undue burden or expense. Otherwise, images and information
                                   e




will be produced with all metadata preserved under the protocol below.
                               ffic




49.     Defendant(s) must preserve Native format data. Regardless of the preliminary production
                            O




format, Defendant(s) is/are demanded and must preserve and maintain all documents in their
                          y




native format with all metadata intact. This preservation must include a complete and unaltered
                       op




archive of all documents made the subject of this request and/or relevant to this Matter. If it is
                    C




impossible or impracticable to convert native documents to the format specified below, then the
production of said material/documents will be in either 1) another format which offers the same
                 ial




or similar content review, search and cross-reference capabilities, or 2) documents in their native
              fic




format.
           of
        Un




50.    All production will be electronic unless otherwise agreed. Defendant(s) shall produce
ESI, documents, and data existing as electronic or magnetic data electronically. Production
responses will be via USB, Flash or "Jump" drive, or external digital hard drive, or by a mutually
agreeable digital file transfer protocol or method. If particular document(s) warrant production
in a different format and/or a format not specified herein, Plaintiff(s) will cooperate with
Defendant(s) regarding a mutually acceptable format.

51.     Responses must include specific reference to documents by Bates number and range.

                                                                                                16
   Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 21 of 39



Documents and/or images must be marked sufficient to identify individual documents, which are
responsive to each request including the beginning and ending range of the documents with the
entire document produced in a consecutively numbered range.

52.    You must scan paper documents as high-quality images. Defendant(s) shall scan Black
and white paper documents as TIFF files. Defendant(s) shall scan color documents and
photographs, and images in color as 300 dpi single-page JPEG files with the quality setting at




                                                                              k
high.




                                                                           ler
                                                                        tC
53.     Defendant(s) will produce documents as Group IV "TIFF" files. Unless otherwise
specified in this request (or as might otherwise be agreed by the Parties) Defendant(s) shall




                                                                    ric
produce all documents will be produced as 300 dpi single-page TIFF files, using CCITT Group




                                                                 ist
IV compression. Each page will contain a readable Bates number that does not obscure in any
information contained in the original and/or source document.




                                                              sD
54.   Reference files will accompany the Tiff images. All production documents will be




                                                          es
produced with extracted text and load files, including the following:



                                                        rg
                                                    Bu
          a. A "Reference file" in either .dat (Relativity), .opt (Relativity / Concordance /
             Opticon), .dii (Summation), or .lfp (IPRO) (or other format), so long as the format
                                                 n
             used by Defendant(s) is readily and accurately convertible to the other formats
                                              ily

             listed without loss of any information. This "reference file" will associate each
                                           ar


             Bates number with its corresponding single-page image file; and,
                                        M




          b. The parties shall also provide an ASCII delimited "load file," such as a data (.dat)
             or delimited text file (.csv), that will populate fields in a searchable flat database
                                     of




             environment, containing one line for each document and fields for first and last
                                  e




             Bates number.
                              ffic




          c. To the extent extractable information exists, data in the load file shall include the
             following fields of information:
                           O




                 1.  Beginning and ending document numbers;
                         y




                11.  Beginning and ending attachment ranges (calculated from the first page of
                      op




                     the parent document to the last page of the last attached document);
                   C




               111.  "Parent" identification for attachments, i.e., information establishing the
                     relationship between documents and attachments;
                ial




               1v.   Page count within a document;
             fic




                v.   Date and time created, modified and accessed;
           of




               v1.   Author(s ), page count, title and/or the text in the "Title" field of the
       Un




                     application file;
              v11.   File type and path;
             v111.   The name of the application that generated the native file;
               1x.   A link to the native file if produced; and,
                x.   Custodian information.

55.     Defendant(s) will save and serve Optical Character Recognition (OCR) generated text, in
a text file named containing the Bates number of the document, saved in the same directory as

                                                                                                17
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 22 of 39



the images. For example, Defendant's Production 0000001.tiff and Defendant's Production
0000001. txt.

56.     Word Processing Documents. Defendant(s) will convert and produce Word, WordPerfect,
and PDF documents produced consistent with the above. The text load file accompanying these
images will include the filename of the document as a metadata field. Defendant(s) will produce
extracted text (instead of OCR) unless Defendant(s) redact(s) the document. In that case,




                                                                                  k
Defendant( s) can produce OCR text.




                                                                               ler
                                                                            tC
57.     E-mails will be produced in date and temporal order with attachments extracted.
Defendant(s) will preserve all associations between emails and attachments, along with the




                                                                        ric
attachment themselves. Defendant(s) must produce e-mail attachments in consecutive order,




                                                                     ist
with attachments extracted produced proximately with the e-mail (which attached and sent or
forwarded the attachment(s), such that the relationship between the two are identified and




                                                                  sD
preserved using extracted metadata and/or custom metadata which identifies the "parent-child"
relationship between e-mail and attachment along with relevant range. Save for certain




                                                              es
exceptions noted below, Defendant(s) will convert Email and attachments to single-page images



                                                           rg
and produce same as per the specifications set forth herein. Defendant(s) will also produce a
                                                       Bu
copy of the e-mails produced in their native form, as a .PST file.
                                                    n
58.    Specifically as to e-mails, the text load file shall contain, in addition to first and last Bates
                                                 ily

numbers and delimited fields that capture the data in each of the following metadata fields: To,
                                              ar


From, CC, BCC, Subject, date sent, time sent, e-mail thread, number of attachments for emails
                                           M




captured from Microsoft Outlook or Lotus Notes, Conversation Index.                      The text file
accompanying the TIFF images shall contain the extracted text from the email, with fields, which
                                        of




include the above, as well as information described in 12(a-c) above, without limitation.
                                     e
                                 ffic




59.    Production of OCR text is acceptable for redacted e-mail documents. Attachments shall
be processed as though they were separate documents, and the text load file shall identify, for
                              O




each email, the Bates range of any attachment and/or consistent with the above.
                           y
                        op




60.     Defendant(s) will produce Excel files and other spreadsheets and digital photographs in
                     C




native file format, in a separate folder and/or file folder contained on the production media. The
corresponding text load file must contain a field that identifies the file path of the native file
                  ial




corresponding to (these) document(s). Do not scan, image, or PDF Spreadsheets. Unless
               fic




previously agreed, these are to be produced in native format, or in a format which I) produces
            of




active/working fields from the spreadsheet, and 2) preserves metadata information described
        Un




herein and avoids the production of voluminous and needless empty excel and/or spreadsheet
files.

61.     A placeholder image with Bates number(s) must be included in the location (within the
sequence of other documents produced) which identifies the document by name or Bates number
and range and indicates where the spreadsheet is located, i.e., the separate folder. For example,
if an excel spreadsheet is attached to an e-mail, a placeholder document should be included in the
e-mail production, but the extracted excel attachment must be served in the separate folder

                                                                                                     18
      Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 23 of 39



discussed above.      Responses and/or sufficient information must be provided in/on the
placeholder, text load file, or other reference to allow the Parties to search for either the e-mail or
the attached spreadsheet and locate and/or identify both, i.e., all communications/attachments
within a specific parent-child (document) relationship.

62.     Again, Plaintiff(s) is/are amenable to alternative methods of production, which preserve
native content and/or metadata. But insofar as production involves imaging, the method should




                                                                                 k
ensure that superfluous pages containing zero relevant data or information are not produced.




                                                                              ler
                                                                           tC
63.     ESI and/or document subject to the ESI protocol include, without limitation:
           a. Spreadsheets and tables, e.g., Excel or Lotus 123 worksheets;




                                                                       ric
           b. Accounting application data, e.g., QuickBooks, Money, Peachtree data files;




                                                                    ist
           c. Sound recordings, e.g., WAV and MP3 files;
           d. Video and animation, e.g., AVI and MOV files;




                                                                 sD
           e. Computer aided design/drawing files e.g., .dwg, .dxf, .rvt;
           f. PowerPoint presentations, e.g., .PPT and .PPTX




                                                              es
           g. Microsoft Access databases, e.g., .MDB and .ACCDB;



                                                           rg
           h. Images, e.g., -JPG, .JPEG, and .PNG;
           1.
                                                       Bu
               Scheduling files e.g., .P3, .P3C, .PRY, and .XER'; and,
           J. Any other non-text based file type, e.g., other than Microsoft Word, or Word
                                                    n
               Perfect formats such as .doc, .txt, docx., .rtf, .wpd.
                                                 ily
                                              ar


64.     Defendant(s) will seek to avoid unnecessary duplication of identical documents. If
                                          M




identical documents can be identified by metadata or otherwise, and substituted with single page
placeholder documents identifying the same document, Defendant(s) shall do so. For example, a
                                        of




document attached to an e-mail sent, forwarded, forwarded multiple times, Defendant(s) should
                                     e




produce said document/attachment once and provide place holders elsewhere in lieu of
                                 ffic




producing the same document multiple times.
                             O




65.     In addition to the above, Defendant(s) shall produce a PDF version of the documents
                           y




made responsive to Requests 1, 2, and 3. These versions will contain the same Bates range as
                        op




their TIF counterparts, but will also include the terms "PDF Version", which follows the relevant
                     C




Bates range.
                 ial




                               NOTICE OF AUTHENTICATION
              fic
            of




66.    As per Tex. R. Civ. P. 193.7, Plaintiff(s) intend to use all documents exchanged and
        Un




produce between the Parties, including but not limited to correspondence and discovery
responses during the trial of the matter styled and captioned above.

             PLAINTIFF'S REQUEST FOR PRODUCTION TO DEFENDANT

67.     Request for Production No. 1: Produce the following documents:

           a. A certified copy of the Policy.

                                                                                                    19
      Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 24 of 39



           b. A certified copy of the Policy Declaration Page(s), for the Subject Property, for
              the last three years.

68.     Request for Production No. 2: Produce a color copy of the Claim File.

69.    Request for Production No. 3: Produce the complete Underwriting File(s) for the Policy
or Policies issued to Plaintiff(s) for the Subject Property, for the Policy Period covering the




                                                                                k
Event




                                                                             ler
                                                                          tC
70.    Request for Production No. 4: Produce the complete Underwriting File(s) for the Policy
or Policies issued to Plaintiff(s) for the Subject Property for two Policy Periods and/or years




                                                                      ric
preceding the year of the Event.




                                                                   ist
71.     Request for Production No 5: If you contend Plaintiff(s) made Other Claim(s) for




                                                                sD
property damage(s), which affected your Claim decision(s), for these Other Claim(s), produce
certified copies of:




                                                             es
                                                          rg
           a. The relevant underwriting file(s);
           b. Relevant policies; and,
           c. The Claim file(s).
                                                      Bu
                                                   n
                                                ily

72.     Request for Production No. 6: Produce all Communications with Plaintiff(s).
                                             ar
                                          M




73.    Request for Production No. 7: Produce all communications with any person or entity
regarding Plaintiff(s), the Subject Property, or Claim.
                                       of
                                     e




74.     Request for Production No. 8: Produce all communications with any local, state, or
                                 ffic




federal governmental entity related to the Plaintiff(s), Subject Property, Claim, or Lawsuit.
                             O




75.    Request for Production No. 9: Produce all Claim related communications to, from, or
                           y




involving any:
                        op
                     C




           a.   Claim handler, personnel, and manager;
           b.   Independent, or public adjuster;
                   ial




           c.   Inspector or estimator;
                fic




           d.   Any non-third party engineer or consultant;
           of




           e.   Any third party contractor, engineer or consultant;
        Un




           f.   The direct or indirect managers or supervisors of these individuals or entities.

76.     Request for Production No. 10: Produce all communications with Plaintiff's insurance
agent, which relates to the Claim, the Subject Property, or the Lawsuit. Request for Production
No. 11: Produced Plaintiff's file and/or records kept or maintained by Plaintiff's insurance
agent, for which you have custody, control or access.




                                                                                                   20
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 25 of 39



77.    Request for Production No. 12:         Produce all documents which identify Plaintiff's
Insurance Agent.

78.     Request for Production No. 13: Produce all documents and materials provided to
Plaintiff(s) regarding the Claim or Subject Property.

79.    Request for Production No. 14: Produce all documents and materials, which Plaintiff(s)




                                                                                k
provided to you, regarding the Claim or Subject Property.




                                                                             ler
                                                                          tC
80.     Request for Production No. 15: Produce all documents and materials, which any person
other than Plaintiff(s), provided to you, regarding the Claim or Subject Property.




                                                                      ric
                                                                   ist
81.     Request for Production No. 16: Produce all reports, weather reports, storm reports,
interviews, witness statements, surveys, appraisals, damage estimates, proofs of loss, or adjuster




                                                                sD
report(s) referring to the Claim, Subject Property or damage to the Subject Property.




                                                            es
82.    Request for Production No. 17: Produce color copies of all visual depictions,



                                                          rg
reproductions, diagrams, drawings, photographs, video recording or tapes of, or related to the
Subject Property before, on or after the date of Loss.Bu
                                                   n
83.    Request for Production No. 18: Produce all claims handling instructions, manuals,
                                                ily

standards or guidelines in effect on the date of loss, which relate to the claims handling practices,
                                             ar


procedures and standards for property damage of the type, which is made the basis of the Claim.
                                          M




84.     Request for Production No. 19: Produce all documents reflecting the condition of the
                                       of




Subject Property or damages to the Subject Property for similar prior insurance claim(s) (if any)
                                    e




asserted by Plaintiff(s) relative to the Subject Property.
                                ffic




85.   Request for Production No. 20: If you contend any of the following, then produce all
                             O




documents evidencing the basis of any of these contentions.
                           y
                        op




           a.   Plaintiff sustained no damages whatsoever;
                     C




           b.   Plaintiff sustained no damages caused by the Event;
           c.   Plaintiff sustained damage, caused by some other event or cause;
                   ial




           d.   Plaintiff sustained no covered loss under the Policy.
                fic
           of




86.    Request for Production No. 21: Produce document(s) evidencing Reserves set for the
       Un




Claim.

87.     Request for Production No. 22: Produced all requests for information to or from any
Third Party regarding the Subject Property, the Plaintiff(s), or the Claim or, or any other claim
for the last three years.

88.     Request for Production No. 23: All formal or informal policies, procedures or guidelines
utilized to assist, instruct, advise, or guide any person who handled the Claim, or which was

                                                                                                  21
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 26 of 39



created and/or maintained by you relative to claims handling and/or adjustment of the type of
claim(s) made the basis of the lawsuit, which were in effect on the date of loss.

89.    Request for Production No. 24: Produce all documents and information received or
obtained by you through any method whatsoever, from any person(s), entity(ies), or source,
which relates to Plaintiff, the Subject Property, the Policy or Claim. This request is inclusive of
discovery in this matter, or any other matter insofar as it relates to the documents and




                                                                               k
information described in this request.




                                                                            ler
                                                                         tC
90.     Request for Production No. 25: Produce document(s), which identify all person(s) or
entities who inspected, assessed causation and/or assessed damages, inclusive of any person(s)




                                                                     ric
who provided you with any report and/or estimate of the cost to repair damages for the Claim. In




                                                                  ist
your response, segregate between:




                                                               sD
           a. your employees;
           b. Persons/entities with whom you engaged or contracted for relevant services; and,




                                                            es
           c. Persons or entities not employed, engaged, or contracted by you.



                                                         rg
91.                                                  Bu
       Request for Production No. 26: Produce all communications between you and any
person(s) who inspected, assessed causation and/or assessed damages, inclusive of any person(s)
                                                  n
who provided you with any estimate of the cost to repair damages for the Claim. This request
                                               ily

includes all reports, assessments, and estimates in their partial, preliminary, draft, and final
                                             ar


form(s).
                                         M




92.     Request for Production No. 27: If you hired or engaged any Third Party, including
                                      of




without limitation an engineer, appraiser, or inspector, to inspect and assess causation and/or
                                    e




assess damages relative to the Subject Property or Claim, produce all:
                                ffic




           a. Documents which identify this/these person(s) or entity(ies);
                            O




           b. All communications between you and this/these person(s) or entity(ies);
                          y




           c. All reports, assessment, estimates in their partial, preliminary, draft, and final
                       op




              form(s);
                    C




           d. All agreement, contracts, bills, invoices, payments with, by or to this/these
              person(s) or entity(ies);
                 ial




           e. Documents or information indicating how many times you have engaged or hired
              fic




              this/these person(s) or entity(ies) in the past;
           of
       Un




93.     Request for Production No. 28: Produce a copy of the source(s) for prices or price list
utilized by you and/or your estimator in your estimate to repair damages. Insofar as this price list
is derived from a program, vendor-maintained database, or collection of prior, similar estimates,
produce this underlying data.

94.     Request for Production No. 29: In addition to the Claim number, produce documents
sufficient to identify all internal claim number(s), code(s), name(s), and nomenclature(s), utilized


                                                                                                 22
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 27 of 39



by you internally and/or without your company to refer or identify the Plaintiff, Claim, other
than the Plaintiff's name and Claim Number assigned by you and/or listed defined above.

95.     Request for Production No. 30: Insofar as you assert Plaintiff's Claim was submitted to
you untimely, produce documents that support this contention. Include documents which
memorialize the date and time of Plaintiff's loss report and the precise section of the policy
relied upon for this contention. If you assert no such contention, respond to this request with




                                                                            k
"None."




                                                                         ler
                                                                      tC
96.   Request for Production No. 31: Insofar as you denied any part of the Claim, identify
documents:




                                                                  ric
                                                               ist
          a. Supporting this denial and
          b. Evidencing the explanations(s) offered and delivered by you to Plaintiff(s)




                                                            sD
             regarding this denial.




                                                         es
97.   Request for Production No. 32: Produce documents, which identify any depreciation



                                                      rg
method, formula, program, or table utilized by you in underwriting the Policy.

98.
                                                  Bu
      Request for Production No. 33: Produce documents, which identify any depreciation
                                                n
method, formula, program, or table utilized by you in adjusting, paying, or denying the Claim.
                                             ily
                                          ar


99.     Request for Production No. 34: Produce all oral and written statements related to
                                       M




Plaintiff(s), the Claim, or Subject Property.
                                     of




100. Request for Production No. 35: Pursuant to the Tex. R. Civ. Evid., produce all
                                  e




documents evidencing criminal conviction, which you intend to use as evidence to impeach any
                              ffic




party or witness.
                           O




101. Request for Production No. 36: Produce and identify any documents or materials made
                         y




the specific basis of your response to any Interrogatory No. 2.
                      op
                   C




102. Request for Production No. 37: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 4.
                ial
             fic




103. Request for Production No. 38: Produce any documents or materials made the specific
           of




basis of your response to any Interrogatory No. 5.
       Un




104. Request for Production No. 39: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 6.

105. Request for Production No. 40: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 7.




                                                                                            23
   Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 28 of 39



106. Request for Production No. 41: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 10.

107. Request for Production No. 42: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 11.

108. Request for Production No. 43: Produce any documents or materials made the specific




                                                                          k
basis of your response to any Interrogatory No. 12.




                                                                       ler
                                                                    tC
109. Request for Production No. 44: Produce any documents or materials made the specific
basis of your response to any Interrogatory No. 14.




                                                                ric
                                                             ist
110. Request for Production No. 45: Unless you unequivocally admitted Request for
Admission No. 3, produce all documents and materials you contend support your denial and/or




                                                          sD
refusal to admit said request.




                                                       es
111. Request for Production No. 46: Unless you unequivocally admitted Request for



                                                    rg
Admission No. 7, produce all documents and materials you contend support your denial and/or
refusal to admit said request.                   Bu
                                              n
112. Request for Production No. 47: Unless you unequivocally admitted Request for
                                            ily

Admission No. 8, produce all documents and materials you contend support your denial and/or
                                         ar


refusal to admit said request.
                                      M




113. Request for Production No. 48: Unless you unequivocally admitted Request for
                                   of




Admission No. 10, produce all documents and materials you contend support your denial and/or
                                 e




refusal to admit said request.
                             ffic




114. Request for Production No. 49: Unless you unequivocally admitted Request for
                          O




Admission No. 12, produce all documents and materials you contend support your denial and/or
                        y




refusal to admit said request.
                     op
                   C




115. Request for Production No. 50: Unless you unequivocally admitted Request for
Admission No. 13, produce all documents and materials you contend support your denial and/or
                ial




refusal to admit said request.
             fic
          of




116. Request for Production No. 51: Unless you unequivocally admitted Request for
       Un




Admission No. 14, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

117. Request for Production No. 52: Unless you unequivocally admitted Request for
Admission No. 15, produce all documents and materials you contend support your denial and/or
refusal to admit said request.



                                                                                         24
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 29 of 39



118. Request for Production No. 53: Unless you unequivocally admitted Request for
Admission No. 16, produce all documents and materials you contend support your denial and/or
refusal to admit said request.

119. Request for Production No. 54: Unless you unequivocally admitted Request for
Admission No. 17, produce all documents and materials you contend support your denial and/or
refusal to admit said request.




                                                                            k
                                                                         ler
120. Request for Production No. 55: Unless you unequivocally admitted Request for




                                                                      tC
Admission No. 19, produce all documents and materials you contend support your denial and/or
refusal to admit said request.




                                                                  ric
                                                               ist
121. Request for Production No. 56: If you declared the Event as a "Catastrophe" or "Cat,"
produce documents relevant to this declaration.




                                                            sD
122. Request for Production No. 57: Produce any reinsurance Policy relevant to coverage for




                                                         es
the Claim, or groups of claims, which include the Claim.



                                                      rg
                                                  Bu
123. Request for Production No. 58: Produce all communication, reports, periodic reports,
assessments, reserve-related communications, with any reinsurer regarding the Claim, or groups
                                                n
of claims, which include the Claim.
                                             ily
                                          ar


124. Request for Production No. 59: Produce all communication with any Attorney, regarding
                                       M




the Plaintiff, Subject Property, or Claim, which predates your receipt of any letter of
representation relative to the Claim.
                                     of
                                  e




125. Request for Production No. 60: Produce all communication, between your Attomey(s)
                              ffic




and other attomey(s) who/whom does/do not represent you, regarding the Plaintiff, the Subject
Property, or Claim, or groups of claims, which do include, or may include the Claim.
                         y O




126. Request for Production No. 61: Produce the resume or CV for all consultants, engineers,
                      op




experts, which you consulted, utilized or retained regarding the Claim.
                   C




                PLAINTIFF'S INTERROGATORIES TO DEFENDANT
                ial




127. Interrogatory No. 1: Identify and describe the name and/or entity name, title, address,
             fic




telephone number, employer, and description of their involvement in the Claim for any person or
           of




entity that:
       Un




          a. Participated Claims assessment, handling, adjustment, or payment;
          b. Communicated with you regarding the Plaintiff, Subject Property, or Claim;

128. Interrogatory No. 2: If you contend the Policy does not cover some or all of the damages
to the Subject Property, describe and/or identify:

           a. The scope, cause, and origin of damages you contend is/was not covered; and,

                                                                                             25
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 30 of 39



           b. All Policy-based term(s), exclusion(s), or the contractual basis for your
              contention(s) as to the absence of and/or exclusion from coverage for part or all of
              the damage(s);
           c. The factual basis for your assertion (if any) in the absence of coverage, covered
              damages, or excluded coverage; and,
           d. All documents supporting your response a), b), and c).




                                                                               k
129. Interrogatory No. 3: Describe the history of any estimates obtained by you and/or




                                                                            ler
provided to Plaintiff(s), including without limitation all drafts, revisions, and reconciliations of




                                                                         tC
any estimates.




                                                                     ric
130. Interrogatory No. 4: If you contend that Plaintiff(s) failed to give you proper and/or




                                                                  ist
timely notice of the Claim, describe the details of this contention and how any alleged failure
prejudiced your ability to adjust the Claim. Include in this description and/or identify documents




                                                               sD
sufficient to describe or explain:




                                                            es
           a. The date of when you first received notice of the Claim;



                                                         rg
           b. The date you first discussed the Claim with Plaintiff(s) if different from your
              response to a) above;                  Bu
           c. The date you inspected first inspected the property;
                                                  n
           d. The date in which you delivered your Claim response to Plaintiff;
                                               ily

           e. The method you used to communicate your conclusions.
                                            ar
                                         M




131. In the event, one or more of the proceeding items of information exists, or is made the
part basis for your assertions relative to any alleged failure of proper or timely notice, explain
                                      of




this in your response.
                                    e
                                ffic




132. Interrogatory No. 5: Do you contend Plaintiff(s) failed to provide you any requested
information or materials, which prejudiced your ability to evaluate and adjust the Claim? If so,
                            O




explain your assertion in this regard and include:
                          y
                       op




           a. A detailed description of how this alleged failure precluded your evaluation and
                    C




              adjustment of the Claim;
           b. A description of whether or not you actually did evaluate, adjust and respond to
                 ial




              the Claim
              fic
           of




133. Interrogatory No. 6: If you contend Plaintiffs acts or omissions voided, nullified, waived
       Un




or breached the Policy, state the factual basis of this contention and identify all documents and
policy terms which you assert support this contention

134. Interrogatory No. 7: If you contend Plaintiff(s) failed to satisfy condition precedent or
any covenant contained in the Policy, explain the basis of this contention.

135. Interrogatory No. 8:      Identify all requests for material and information sought by you
regarding the Claim.

                                                                                                 26
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 31 of 39




136. Interrogatory No. 9: Identify all correspondence sent by you which explains any part of
the Claim which you denied, or explains your Damage estimate.

137. Interrogatory No. 10: If you anticipated litigation in relation to the Claim, identify this
date and explain the specific basis of this contention, identifying all documents, which support
this contention.




                                                                               k
                                                                            ler
138. Interrogatory No. 11: If you applied depreciation as part of your claims adjustment




                                                                         tC
process, explain your method in detail. Identify all components of the Subject Property, by
component name and age, to which you applied depreciation along with explaining the method




                                                                     ric
you applied for each. If you applied the same level of depreciation, to all component parts of the




                                                                  ist
Subject Property as a whole, explain this in your answer.           If this method differs from
depreciation applied in underwriting the policy or any other context, explain the difference. If




                                                               sD
this method is contained in any written policy, instruction or guideline, identify all such
documents.




                                                           es
                                                        rg
139. Interrogatory No. 12: Describe whether you applied depreciation to labor or any repair
                                                     Bu
related activity (or any portion thereof). Include amounts involved, the method applied and the
name and/or insurance industry name for the method.
                                                  n
                                               ily

140. Interrogatory No. 13: In lieu of additional requests for admission, identify facts, which
                                            ar


you will agree to admit and/or agree to jointly stipulate, in order to streamline litigation and
                                         M




reduce costs. This might include, without limitation, correct party information, date of loss, loss
coverage, type of coverage (for example ACV vs. RCV), coverage limits.
                                      of
                                    e




141. Interrogatory No. 14: Identify all documents which support each defense and/or
                                ffic




affirmative defense described in your Original Answer, including all amendments thereto.
                            O




142. Interrogatory No 15: As it relates to your response to Request for Production No. 20,
                          y




explain how or why the documents produced in response to this request, support your
                       op




assertion(s) (if any) that Plaintiff(s):
                    C




           a.   Sustained no damages whatsoever;
                   ial




           b.   Sustained no damages caused by the Event;
                fic




           c.   Sustained damage, caused by some other event or cause;
           of




           d.   Sustained no covered loss under the Policy.
       Un




143. Interrogatory No. 16: Identify, and describe the work performed, or information
provided by each person(s) or entities who/whom/that inspected, assessed causation, assessed
damages, inclusive of any person(s) who provided you with any estimate of cost to repair
damages for the Claim, or provided you with information considered by you as part of your
assessment of the Claim. In your response, segregate between and/or explain the role of each:

           a. Person(s) employed by you

                                                                                                27
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 32 of 39



           b. Person(s) / entities with whom you engaged or contracted for relevant services;
              and,
           c. Person(s) or entities not employed, engaged, or contracted by you.

144. Interrogatory No. 17: Identify and describe the name, title, address, telephone number,
employer, description of their involvement in the Claim for any person or entity that participated
in the creation of your responses to these interrogatories.




                                                                              k
                                                                           ler
             PLAINTIFF'S REQUEST FOR ADMISSIONS TO DEFENDANT




                                                                        tC
145. Request for Admission No. 1: Admit the Policy is an Actual Cash Value or "ACV"




                                                                    ric
policy.




                                                                 ist
146. Request for Admission No. 2: Admit the Policy is a Replacement Cost Value or "RCV"




                                                              sD
policy.




                                                          es
147. Request for Admission No. 3: Admit that aside from the Claim, Plaintiff(s) has/have



                                                        rg
submitted no previous claim for damages to the subject Property.

148.
                                                    Bu
       Request for Admission No. 4: Admit you reinsured the Policy.
                                                 n
                                              ily

149. Request for Admission No. 5: Admit you created or hired someone to create a damage
                                            ar


repair estimate for Plaintiff's Claim.
                                        M




150. Request for Admission No. 6: Admit you did not create or hire someone to create a
                                      of




damage repair estimate for Plaintiff's Claim.
                                   e
                               ffic




151. Request for Admission No. 7: Admit one or more persons who participated in the
adjustment of the Claim did not visit or physically inspect the Subject Property.
                          y O




152.   Request for Admission No. 8: Admit you depreciated labor as part of your estimate.
                       op
                    C




153. Request for Admission No. 9: Admit you denied part or all of Plaintiff's Claim based on
the untimeliness of the Claim.
                 ial
              fic




154.   Request for Admission No. 10: Admit Plaintiff(s) timely reported the Claim.
           of
       Un




155. Request for Admission No. 11: Admit you denied the Claim in whole or in part because
you contend the Claim is not covered by the Policy.

156. Request for Admission No. 12: Admit you did not request a sworn proof of loss from the
Plaintiff(s).

157. Request for Admission No. 13: Admit you did not request a sworn proof of loss from
any insured person other than the Plaintiff(s).

                                                                                               28
   Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 33 of 39




158. Request for Admission No. 14: Admit a windstorm caused the damages reported in the
Claim.

159.   Request for Admission No. 15: Admit windstorm is/are a Covered Peril under the Policy.

160. Request for Admission No. 16: Admit the Policy was in full force and effect on the Date




                                                                            k
of Loss.




                                                                         ler
                                                                      tC
161. Request for Admission No. 17: Admit Plaintiff(s) paid all required premiums under the
policy as of the Date of Loss.




                                                                  ric
                                                               ist
162.   Request for Admission No. 18: Admit you set reserves relative to the Claim.




                                                            sD
                                                        es
                                                      rg
                                                  Bu
                                                n
                                             ily
                                          ar
                                       M
                                    of
                                  e
                              ffic
                         y O
                      op
                   C
                ial
             fic
          of
       Un




                                                                                           29
Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 34 of 39




    EXHIBIT B-3
     Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 35 of 39                       9/30/2019 6:59 AM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 37218583
                                                                                                By: Mercedes Ramey
                                 CAUSE NO. 2019-60004                                       Filed: 9/30/2019 6:59 AM


MICAELA GARZA,                               §              IN THE DISTRICT COURT OF
  Plaintiff,                                 §
                                             §
v.                                           §                 HARRIS COUNTY, TEXAS
                                             §
STATE FARM LLOYDS,                           §
                                                               165TH JUDICIAL DISTRICT




                                                                           k
  Defendant.                                 §




                                                                        ler
                                                                     tC
                          DEFENDANT’S ORIGINAL ANSWER




                                                                 ric
                                                              ist
Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original Petition:




                                                           sD
                                         I.




                                                       es
                                   GENERAL DENIAL



                                                     rg
       1.
                                                 Bu
              Defendant generally denies all material allegations contained in Plaintiff’s
                                                 n
Original Petition, and any amendment thereto, and demands strict proof thereof as
                                            ily


allowed under the laws of the State of Texas. By this general denial, Defendant requires
                                         ar
                                      M




Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition, and any
                                    of
                                 e




amendment thereto, by a preponderance of the evidence.
                              ffic




                                           III.
                          O




                                        DEFENSES
                         y
                      op




       2.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff
                   C




bears the burden to prove the actual cash value of damage resulting from an
                ial




occurrence of accidental direct physical loss to the insured property during the policy
             fic
         of




period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss
       Un




during the policy period in an amount exceeding the Policy deductible.

       3.     Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 36 of 39


       4.      Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $3,282.00 deductible.

       5.      Wear and Tear, Deterioration. Plaintiff’s claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiff’s Original Petition, none being

admitted, were proximately caused in whole or in part by wear and tear and related




                                                                                k
                                                                             ler
aging issues. The policy at issue provides that wear and tear does not fall under the




                                                                          tC
coverage of the policy:




                                                                      ric
                              SECTION I – LOSSES NOT INSURED




                                                                   ist
                                                                sD
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils




                                                            es
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from



                                                          rg
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *
                                                      Bu
                                                   n
            g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
               mechanical breakdown.
                                                ily
                                             ar


Part of the property damages Plaintiff is claiming to the insured property occurred over
                                          M




time through wear, tear, and deterioration. These conditions are not insured under the
                                       of
                                    e




policy at issue.
                                ffic




       6.      Loss Settlement Provision/Condition: Replacement Cost Benefits.
                           y O




Under the Insuring Agreement, Plaintiff must first repair or replace the damaged
                        op
                     C




property to recover replacement cost benefits and the Policy limits such coverage to
                   ial




costs “necessarily” spent to repair the damaged property. The Policy specifically
              fic
         of




provides:
       Un




                 FE-3533.1 HOMEOWNERS POLICY ENDORSEMENT (Texas)

       SECTION I - LOSS SETTLEMENT

       COVERAGE A-DWELLING

       Items 1. and 2. are replaced by the following:

       1. A1 - Replacement Cost Loss Settlement - Similar Construction.

                                                                                                 2
   Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 37 of 39

            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:

               (1) until actual repair or replacement is completed, we will pay only    the
                   actual cash value at the time of the loss of the damaged part of     the
                   property, up to the applicable limit of liability shown in           the
                   Declarations, not to exceed the cost to repair or replace            the




                                                                               k
                                                                            ler
                   damaged part of the property;




                                                                         tC
               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to




                                                                     ric
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is




                                                                  ist
                   less;




                                                               sD
               (3) to receive any additional payments on a replacement cost basis, you




                                                           es
                   must complete the actual repair or replacement of the damaged part
                   of the property within two years after the date of loss, and give prompt



                                                         rg
                   notice to us after the work has been completed; and
                                                     Bu
               (4) we will not pay for increased costs resulting from enforcement of any
                                                  n
                   ordinance or law regulating the construction, repair or demolition of a
                                               ily

                   building or other structure, except as provided under Option OL -
                   Building Ordinance or Law Coverage.
                                            ar
                                         M




Plaintiff lacks proof of completed repairs or replacement to any covered property
                                      of
                                   e




damage connected with her insurance claim, and regardless, the most Plaintiff can
                                ffic




recover under the Policy is the actual cost of Plaintiff’s necessary repairs. As such,
                            O




Plaintiff’s recovery in this case, if any, is limited to the actual cash value of the covered
                          y
                       op




property damage.
                    C
                 ial




       7.      Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists
              fic




precluding Plaintiff’s recovery of damages under extra-contractual theories including for
         of
       Un




violations of the Texas Insurance Code or any other statutory or common law authority.

       8.      Cap on Punitive Damages. TEX. CIV. PRAC.            AND   REM. CODE §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive
                                                                                               3
    Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 38 of 39


damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                          PRAYER




                                                                            k
                                                                         ler
       Defendant prays that Plaintiff take nothing by her claims, and that Defendant




                                                                      tC
recover its costs, fees, and expenses, and such other further relief to which Defendant




                                                                  ric
                                                               ist
may show itself to be justly entitled to, in law and in equity.




                                                            sD
                                                   Respectfully submitted,




                                                         es
                                                   NISTICO, CROUCH & KESSLER, P.C.



                                                      rg
                                                  Bu
                                                   By:    /s/ M. Micah Kessler
                                                n
                                                          M. Micah Kessler
                                             ily

                                                          State Bar No. 00796878
                                                          Jazmine J. Ford
                                          ar



                                                          State Bar No. 24109881
                                       M




                                                   1900 West Loop South, Suite 800
                                     of




                                                   Houston, Texas 77027
                                  e




                                                   Telephone: (713) 781-2889
                                                   Telecopier: (713) 781-7222
                              ffic




                                                   Email: mkessler@nck-law.com
                           O




                                                   Email: jford@nck-law.com
                         y




                                                   COUNSEL FOR DEFENDANT
                      op
                   C
                 ial
                fic
         of
       Un




                                                                                      4
   Case 4:19-cv-03779 Document 1-3 Filed on 10/01/19 in TXSD Page 39 of 39


                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on September 30, 2019, in the manner(s) prescribed below:

      Stephen R. Walker
      Gregory J. Finney
      Juan Solis
      Law Offices of Manuel Solis, PC




                                                                        k
      6657 Navigation Boulevard,




                                                                     ler
      Houston, Texas 77011




                                                                  tC
      VIA EFILE




                                                              ric
                                                         /s/ M. Micah Kessler




                                                           ist
                                                           M. Micah Kessler




                                                        sD
                                                     es
                                                   rg
                                               Bu
                                             n
                                          ily
                                        ar
                                     M
                                  of
                                e
                            ffic
                        yO
                     op
                  C
               ial
            fic
        of
      Un




                                                                                       5
